EXHIBIT 10(d)
THE SHERWIN-WILLIAMS COMPANY
2006 STOCK PLAN FOR NONEMPLOYEE DIRECTORS
Restricted Stock Grant
Grantee:
      Date of Grant:        
 
 
 
     
 
   

Number of Shares:
               
 
 
 
           

Shares Vesting:
      Date of Vesting:        
Shares Vesting:
 
 
  Date of Vesting:  
 
   
Shares Vesting:
 
 
  Date of Vesting:  
 
   
 
 
 
     
 
   

     1. Grant of Restricted Shares. The Board of Directors (the “Board”) of The
Sherwin-Williams Company (the “Company”) grants to you (the “Grantee”) the
aggregate number of shares of Common Stock, $1.00 par value, of the Company set
forth above (the “Restricted Shares”) in accordance with the terms hereof and of
The Sherwin-Williams Company 2006 Stock Plan for Nonemployee Directors (the
“Plan”). Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.
     2. Vesting of Restricted Shares. (A) The Restricted Shares shall vest to
the extent of one-third of the shares after Grantee has continuously served as a
member of the Board for one full year from the Date of Grant and additional
one-third of the shares after each of the next two successive full years
thereafter during which Grantee shall have continuously served as a member of
the Board (the “Restriction Period”).
          (B) Notwithstanding Section 2(A) above, in the event of a “Change of
Control” of the Company, as defined below, during the Restriction Period the
full number of the shares of Restricted Shares shall immediately vest.
     3. Termination of Right to Restricted Shares. (A) On the date Grantee
ceases to be a member of the Board at any time during the Restriction Period,
Grantee shall forfeit and lose all rights to the Restricted Shares, except as
otherwise provided below:
     (i) In the event of the death of Grantee during the Restriction Period, the
full number of Restricted Shares shall immediately vest.
     (ii) In the event Grantee ceases to be a member of the Board as a result of
a “Disability” due to sickness or bodily injury during the Restriction Period,
the full number of Restricted Shares shall immediately vest. The term
“Disability” as used in this grant means permanent and total disability within
the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as the
same has been or may be amended from time to time.
     (iii) In the event Grantee ceases to be a member of the Board by reason of
Retirement, all rights of Grantee under this grant shall continue as if Grantee
had continued as a member of the Board. The term “Retirement” as used in this
grant means

 



--------------------------------------------------------------------------------



 



termination of Grantee’s status as a member of the Board at or after attaining
the age of sixty-five (65) or completing either five (5) years of service or
five (5) one year terms as a member of the Board by reason of resignation from
the Board or by reason of not standing for reelection as a member of the Board.
          (B) In the event that Grantee knowingly or willfully engages in
misconduct during the Restriction Period, which is materially harmful to the
interests of the Company or a Subsidiary as determined by the Board, all rights
of Grantee in the Restricted Shares shall terminate.
     4. Book Entry Account; Stockholder Rights. Within a reasonable time
following the Date of Grant, the Company shall instruct its transfer agent to
establish a book entry account representing the Restricted Shares in Grantee’s
name effective as of the Date of Grant, provided that the Company shall retain
control over the account until the Restricted Shares have vested. On the Date of
Grant, ownership of the Restricted Shares shall immediately transfer to Grantee
and, except for the substantial risk of forfeiture and the restrictions on
transfer expressly set forth herein, Grantee shall be entitled to all voting,
dividend, distribution and other ownership rights as may apply to the Common
Stock generally. Notwithstanding the foregoing, any stock dividends or other
in-kind dividends or distributions shall be held by the Company until the
related Restricted Shares have become vested in accordance with this grant and
shall remain subject to the forfeiture provisions applicable to the Restricted
Shares to which such dividends or distributions relate.
     5. Change of Control. A “Change of Control” shall mean the occurrence of
any of the following events:
          (A) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) is or become the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of the combined voting power of the
then-outstanding voting stock of the Company; provider, however, that:
     (i) for purposes of this Section 5, the following acquisitions will not
constitute a Change in Control: (1) any acquisition of voting stock directly
from Company that is approved by a majority of the Incumbent Directors, (2) any
acquisition of voting stock by Company or any Subsidiary, (3) any acquisition of
voting stock by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by Company or
any Subsidiary, and (4) any acquisition of voting stock by any Person pursuant
to a Business Transaction that complies with clauses (1), (2) and (3) of
Section 5(a)(iii) below;
     (ii) if any Person is or becomes the beneficial owner of 30% or more of
combined voting power of the then-outstanding voting stock as a result of a
transaction described in clause (1) of Section 5(A)(i) above and such Person
thereafter becomes the beneficial owner of any additional shares of voting stock
representing 1% or more of the then-outstanding voting stock, other than in an
acquisition directly from Company that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by Company in which all holders of voting stock
are treated equally, such subsequent acquisition shall be treated as a Change in
Control; or
     (iii) a Change in Control will not be deemed to have occurred if a

2



--------------------------------------------------------------------------------



 



Person is or becomes the beneficial owner of 30% or more of the voting stock as
a result of a reduction in the number of shares of voting stock outstanding
pursuant to a transaction or series of transactions that is approved by a
majority of the Incumbent Directors unless and until such Person thereafter
becomes the beneficial owner of any additional shares of voting stock
representing 1% or more of the then-outstanding voting stock, other than as a
result of a stock dividend, stock split or similar transaction effected by
Company in which all holders of voting stock are treated equally; and
     (iv) if at least a majority of the Incumbent Directors determine in good
faith that a Person has acquired beneficial ownership of 30% or more of the
voting stock inadvertently, and such Person divests as promptly as practicable
but no later than the date, if any, set by the Incumbent Board a sufficient
number of shares so that such Person beneficially owns less than 30% of the
voting stock, then no Change in Control shall have occurred as a result of such
Person’s acquisition; or
          (B) a majority of the Board ceases to be comprised of Incumbent
Directors; or
          (C) the consummation of a reorganization, merger or consolidation, or
sale or other disposition of all or substantially all of the assets of Company
or the acquisition of the stock or assets of another corporation, or other
transaction (each, a “Business Transaction”), unless, in each case, immediately
following such Business Transaction (1) the voting stock outstanding immediately
prior to such Business Transaction continues to represent (either by remaining
outstanding or by being converted into voting stock of the surviving entity or
any parent thereof), more than 50% of the combined voting power of the then
outstanding shares of voting stock of the entity resulting from such Business
Transaction (including, without limitation, an entity which as a result of such
transaction owns Company or all or substantially all of Company’s assets either
directly or through one or more subsidiaries), (2) no Person (other than
Company, such entity resulting from such Business Transaction, or any employee
benefit plan (or related trust) sponsored or maintained by Company, any
Subsidiary or such entity resulting from such Business Transaction) beneficially
owns, directly or indirectly, 30% or more of the combined voting power of the
then outstanding shares of voting stock of the entity resulting from such
Business Transaction, and (3) at least a majority of the members of the board of
directors of the entity resulting from such Business Transaction were Incumbent
Directors at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Transaction; or
          (D) approval by the shareholders of Company of a complete liquidation
or dissolution of Company, except pursuant to a Business Transaction that
complies with clauses (1), (2) and (3) of Section 5(C).
For purposes of this Section 5, the term “Incumbent Directors” shall mean,
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board and any new director (other than a director
initially elected or nominated as a director as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies by or on behalf of such director) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved.
     6. Transferability. During the Restriction Period, Grantee shall not be
permitted to

3



--------------------------------------------------------------------------------



 



sell, transfer, pledge, encumber, assign or dispose of the Restricted Shares.
The Restricted Shares granted hereunder shall be deemed to be subject to a
substantial risk of forfeiture within the meaning of Section 83 of the Internal
Revenue Code.
     7. Withholding Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the Restricted Shares,
Grantee shall pay or make provision satisfactory to the Company for payment of
all such taxes.
     8. No Right to Future Awards or Service. The grant is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. This grant will not confer upon Grantee
any right with respect to continuance of service as a member of the Board, nor
will it interfere in any way with any right the Company would otherwise have to
terminate Grantee’s service at any time.
     9. Severability. If any provision of this grant or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this grant and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
     10. Governing Law. This grant shall be governed by and construed with the
internal substantive laws of the State of Ohio, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.

4